United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 14, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                          ))))))))))))))))))))))))))             Clerk

                                No. 05-11353

                          ))))))))))))))))))))))))))


In The Matter Of:    JAY S. FICTNER

                 Debtor

- - - - - - - - - - - - - - - - - - - - -

VILLA CAPRI PARTNERSHIP, ET AL.

                 Appellants,

     versus

STANDING CHAPTER 13 TRUSTEE

                 Appellee.



           Appeal from the United States District Court
                for the Northern District of Texas
                           (04-CV-2249)



Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.